Title: To George Washington from William Sever, 11 December 1775
From: Sever, William
To: Washington, George



Council Chamber [Watertown, Mass.] Decr 11th 1775
Sir

At the request of the Board I am to acquaint your Excellency, that in consequence of a Letter, received the 4 Instt from your Excellency’s Aid de Camp, Robt H: Harrison, Esqr. giving Information of a number of Persons coming out of Boston, who were apprehended to be infected with the smallpox; The whole Court immediately took Order thereon, an attested Copy whereof is inclosed—This the Board apprehend precludes the Necessity of taking any further Order on your Excellency’s Letter of this Day—If your Excellency should think otherwise, & that this Order will not effectually remove the Evil—On your Excellency’s suggesting the Deficiency, the earliest Remedy will be applied. In the name & behalf of the Board I am yr Excellency’s most Obedt and very hu[mbl]e Servt

W. Sever

